    Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 1 of 20 PageID# 288




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

VIRGINIA NATURAL GAS, INC. ,                   )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )       Civil Action No. 3:21-cv-00066-MHL
                                               )
C4GT, LLC,                                     )
                                               )
        Defendant.                             )


                       PLAINTIFF VIRGINIA NATURAL GAS, INC.’S
                          MOTION FOR DEFAULT JUDGMENT

        Plaintiff Virginia Natural Gas, Inc. (“VNG”), by counsel, and pursuant to Rule 55(b) of the

Federal Rules of Civil Procedure, files this Motion for Default Judgment against Defendant C4GT,

LLC (“C4GT”). Despite being properly served with VNG’s Complaint, C4GT failed to appear,

plead, or otherwise defend this action. Accordingly, the Clerk entered default against C4GT on

March 12, 2021. Through its default, C4GT has admitted VNG’s well-pleaded factual allegations

in the Complaint. Accordingly, VNG now moves for default judgment against C4GT for the

reasons set forth herein.1

                              I.     FACTUAL BACKGROUND

A.      The Precedent Agreement and Its Purpose

        In or around August 2015, representatives of C4GT’s parent company contacted VNG, the

local gas distribution company, about natural gas services related to a gas-fired electrical

generation facility that C4GT planned to build in Charles City, Virginia (the “C4GT Plant”). (ECF




1
 Pursuant to Local Civil Rule 7(F)(2)(c), VNG submits this Motion without an accompanying
memorandum in support.
                                                   1
 Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 2 of 20 PageID# 289




No. 1, Compl. ¶¶ 6–7.) To service the C4GT Plant, and also to meet the needs of two of VNG’s

other customers, VNG embarked on an infrastructure-expansion project known as the Header

Improvement Project (the “Project”). (Id. ¶¶ 7–9.) The Project would entail constructing, owning,

and operating expansion facilities that would permit firm transportation of natural gas from supply

interconnects located within VNG’s high-pressure transmission system to delivery points along

VNG’s system between Quantico and Chesapeake, Virginia. (Id. ¶ 9.) To ensure that C4GT and

VNG’s two other customers would purchase firm transportation service once VNG completed the

Project, VNG entered into precedent agreements with each of the three customers, including a

precedent agreement between VNG and C4GT executed on October 3, 2019 (the “Precedent

Agreement” or the “Agreement”). (Id. ¶ 10.)

       The Precedent Agreement required C4GT to close on financing for the C4GT Plant by June

30, 2020 (the “Financial Close”). (Compl. Ex. 1, Precedent Agreement § 3(b)(ii).) Relatedly, the

Agreement contained a Credit Support Addendum, which provided that if VNG determined that

C4GT was not “creditworthy,” VNG could require C4GT to provide certain financial information

or to furnish a guaranty or collateral of $3,000,000 as credit support. (Compl. Ex. 1, Precedent

Agreement Exhibit D §§ 1, 3, 9(j).) Under Section 8 of the Precedent Agreement, C4GT’s failure

to comply with the Credit Support Addendum would be a material breach of the Agreement with

no cure period. (Compl. Ex. 1, Precedent Agreement § 8 and Exhibit D.) VNG had the right to

terminate the Agreement if C4GT failed to satisfy the creditworthiness requirements in Section 8,

which incorporated the Credit Support Addendum. (Compl. Ex. 1, Precedent Agreement

§§ 9(b)(iv), (d).) The Agreement provided that Section 8 would survive termination. (Id. § 9(a).)

       Per Section 10(b), if VNG terminated the Precedent Agreement because C4GT failed to

meet the creditworthiness requirements, C4GT would be liable to VNG for reimbursement of



                                                2
 Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 3 of 20 PageID# 290




certain costs, among other potential forms of damages. (Id. §§ 10(b), 10(b)(i).) The parties

expressly contemplated and acknowledged that VNG had incurred and would continue to incur

costs to develop and construct the Project. (Id. § 10(a).) These costs, known as “VNG Incurred

Project Costs,” included “surveying and site acquisition, material and equipment costs, labor costs,

engineering and design services, environmental consulting and permit-related costs, regulatory

approval and legal services costs, internal overhead and any debt and equity carrying costs (as

determined by VNG’s then-current capital structure), and to the extent any reimbursement by

Customer to VNG is considered taxable income to VNG, the costs associated with such tax effect.”

(Id.) If VNG terminated the Agreement because C4GT failed to perform its material obligations

thereunder, this would constitute a “Reimbursable Event,” for which Section 10 required C4GT to

pay VNG the “Customer Reimbursement Amount.” (Id. § 10(b).) The Agreement provided that

Section 10 would survive the Agreement’s termination.              (Id. § 9(a).)    The Customer

Reimbursement Amount reflects C4GT’s proportionate share of the Project costs. (Compl. ¶ 19.)

       Within sixty (60) days of a Reimbursable Event, the Precedent Agreement required VNG

to present C4GT with an itemized invoice for the Customer Reimbursement Amount, which would

be due sixty (60) days from the date of issuance. (Compl. Ex. 1, Precedent Agreement § 10(c).)

C4GT had the right to audit the books and records of VNG and to dispute the Customer

Reimbursement Amount. (Id. §§ 10(c), (e).) The Agreement also required VNG to make

reasonable efforts to mitigate the VNG Incurred Project Costs. (Id. § 10(d).) If a dispute arose

regarding the Customer Reimbursement Amount, the parties would attempt to resolve it by mutual

agreement, after which they would be free to pursue any remedy available. (Id. §§ 10(e), 16.)

B.     C4GT’s Failure To Perform Under the Precedent Agreement

       Pursuant to the Precedent Agreement and VNG’s commitments from its other customers,



                                                 3
 Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 4 of 20 PageID# 291




VNG moved forward with the Project, including by filing an application for a Certificate of Public

Convenience and Necessity (“CPCN”) with the State Corporation Commission of Virginia (the

“Commission”), as required by the Precedent Agreement. (Compl. Ex. 1, Precedent Agreement

§ 3(a)(iii).) In or around early spring 2020, through conversations with C4GT’s President, Anand

Gangadharan, VNG became aware that C4GT might have trouble timely achieving Financial

Close. (Compl. ¶ 27.) C4GT explained that its financial challenges were multi-faceted, including

the COVID-19 outbreak and its impact on financial markets, volatility in the natural gas producer

segment, and uncertainties in the power market and capacity auction process. (Id.)

       On April 14, 2020, C4GT gave VNG notice that it would not meet the June 30, 2020

Financial Close deadline and desired to extend the deadline to December 31, 2020. (Id. ¶ 28.)

C4GT also requested that VNG limit its expenses to those related to VNG’s CPCN filing. (Compl.

Ex. 2.) VNG engaged in extensive discussions with C4GT in an attempt to resolve any issues

surrounding C4GT’s inability to achieve Financial Close, including the possibility of exiting the

Precedent Agreement to allow VNG to pursue a re-scaled infrastructure expansion project. (Id.

¶¶ 29, 31.) On September 17, 2020, C4GT emailed VNG, acknowledging that C4GT had been

unable to obtain financing as originally planned but contending that if the parties exited the

Agreement, C4GT would not owe any financial obligations to VNG for prior expenses. (Compl.

¶ 31, Ex. 3.)

       On September 24, 2020, VNG disputed C4GT’s assertion that C4GT was not responsible

for reimbursing its share of the VNG Incurred Project Costs. (Compl. ¶ 32.) VNG further stated

that the parties and stakeholders “would be best served by VNG and C4GT agreeing to terminate

the Precedent Agreement,” and that C4GT would owe the Customer Reimbursement Amount.

(Compl. Ex. 4, at 1.) To address VNG’s serious concerns about C4GT’s financial condition and



                                                4
 Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 5 of 20 PageID# 292




its ability to pay the Customer Reimbursement Amount, VNG exercised its right to request “(i)

financial information establishing that C4GT is ‘Creditworthy’ as defined in Section 2 of the Credit

Addendum or (ii) PA Credit Support as defined in Section 3 of the Credit Addendum in the

currently applicable amount of three million dollars ($3,000,000).” (Id. at 2.)

       C4GT responded on October 1, 2020, broadly denying that it owed the Customer

Reimbursement Amount and refusing VNG’s requests for financial information or credit support.

(Compl. Ex. 5, at 3.) Later that same day, VNG sent C4GT another demand for credit support

within five (5) business days. (Compl Ex. 6, at 1.) C4GT failed to comply. (Compl. ¶ 36.)

C.     VNG Formally Declares a Breach and Terminates

       As of October 9, 2020, C4GT had not fulfilled VNG’s repeated requests for financial

information and credit support. (Compl. ¶ 37.) Accordingly, VNG provided written notice of

termination for C4GT’s failure to comply with its obligations under the Credit Support Addendum,

which constituted a material breach. (Comp. Ex. 7, at 1.) Because VNG’s termination constituted

a Reimbursable Event, VNG indicated that it would provide a full and final invoice for the

Customer Reimbursement Amount. (Id.) Pursuant to the Precedent Agreement, payment would

be due to VNG within sixty (60) days of the date of the invoice, but VNG acknowledged that

C4GT could exercise its audit rights during the 60-day period. (Id.)

       On October 21, 2020, VNG provided C4GT with an invoice for the Customer

Reimbursement Amount. (Compl. Ex. 8, at 1, the “Invoice.”) The Invoice reflected that C4GT

owed VNG $2,115,576.64. (Id.) The Invoice included a breakdown of VNG Incurred Project

Costs into five categories (see id.), but on the same date, VNG also provided C4GT with a cost-

to-date analysis containing a further itemization of VNG Incurred Project Costs (the “Cost-to-Date

Analysis”). (Exhibit 1 to the Declaration of Kenneth W. Yagelski in Support of VNG’s Motion



                                                 5
    Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 6 of 20 PageID# 293




for Default Judgment, attached hereto as Exhibit A (hereinafter, “Yagelski Decl.”); see also

Compl. ¶ 40.) The Cost-to-Date Analysis reflected C4GT’s portion of the VNG Incurred Project

Costs. (Compl. ¶¶ 40–41.) All of the costs related solely to supporting VNG’s application for a

CPCN from the Commission, which was a necessary condition to the Agreement. (Id. ¶ 41.)

        When the 60-day payment period expired on December 20, 2020, C4GT had not paid the

Invoice, disputed the Invoice, or exercised its rights to conduct an audit with respect to the Invoice.

(Id. ¶ 43.) Accordingly, on January 1, 2021, VNG again demanded payment of the Invoice, this

time within fifteen (15) days, expressing willingness to accept a mutually agreeable payment plan.

(Compl. Ex. 9, at 1.) Although C4GT acknowledged receipt of this letter, it did not formally

respond, pay the Invoice, or express any inclination to pay the Invoice in the future. (Compl. ¶ 44.)

        In a further attempt to resolve the Invoice payment matter without litigation, on January

20, 2021, VNG, through the undersigned counsel, sent C4GT a letter with a draft of VNG’s

Complaint, indicating that VNG would be compelled to initiate litigation if the parties could not

amicably resolve payment of the Invoice within five (5) business days. (Compl. Ex. 10.) C4GT

did not respond to—or even acknowledge—the letter. (Compl. ¶ 46.) In sum, VNG, in good faith,

used its best efforts to informally resolve by mutual agreement any potential disputes regarding

the Invoice—although C4GT raised none—prior to filing suit. (Id. ¶ 47.)

                            II.     PROCEDURAL BACKGROUND

        Given C4GT’s refusal to engage on the topic of the Customer Reimbursement Amount, on

February 4, 2021, VNG filed a Complaint against C4GT for breach of contract.2 (ECF No. 1.) As




2
 VNG also filed a Motion to Seal portions of exhibits attached to the Complaint, Memorandum in
Support of Motion to Seal, Proposed Order on Motion to Seal, and Notice of Filing Motion to Seal
on February 4, 2021. (ECF Nos. 6–8.) C4GT did not respond or object to the Motion, and the
Court entered an Order granting the Motion on March 2, 2021. (ECF No. 13.)
                                                  6
 Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 7 of 20 PageID# 294




set forth above, VNG’s Complaint demonstrates that C4GT breached its obligations under the

Credit Support provisions of the Precedent Agreement and breached its obligation to pay VNG the

Customer Reimbursement Amount. The Complaint demands all damages sustained due to C4GT’s

breaches, including the Customer Reimbursement Amount of $2,115,576.64, plus interest.

       The Clerk issued a Summons for C4GT on February 5, 2021. (ECF No. 9.) C4GT was

served with the Summons, Complaint, Motion to Seal, Memorandum in Support of Motion to Seal,

Proposed Order on Motion to Seal, Notice of Filing Motion to Seal, and all exhibits corresponding

to these filings via its registered agent, Corporation Service Company, on February 5, 2021, as

demonstrated by the Summons Returned Executed and Proof of Service filed by VNG on February

8, 2021. (ECF No. 10.) C4GT was required to answer or otherwise respond to the Complaint by

February 26, 2021. See (ECF No. 10 (“answer due 2/26/2021”)); see also Fed. R. Civ. P.

12(a)(1)(A)(i).

       C4GT did not serve or file a response to the Complaint by February 26, 2021, nor did it

contact VNG’s counsel seeking an extension of time to do so. To date, C4GT has not appeared or

answered the Complaint. Pursuant to Federal Rule of Civil Procedure 55(a), VNG filed a Request

for Entry of Default against C4GT on March 2, 2021. (ECF No. 12.) VNG served its Request for

Entry of Default on C4GT by hand-delivering a copy to C4GT’s registered agent in Virginia and

by sending a copy to C4GT’s principal business address in Michigan via Federal Express. (See

id.) The Clerk entered default on March 12, 2021 (ECF No. 14), and VNG now moves for default

judgment against C4GT.

                                 III.    LEGAL STANDARD

       Default judgment is appropriate where a defendant fails to plead or otherwise defend an

action against it. See Fed. R. Civ. P. 55(b)(2); Music City Music v. Alfa Foods, Ltd., 616 F. Supp.



                                                7
 Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 8 of 20 PageID# 295




1001, 1002 (E.D. Va. 1985) (“Because [the] defendant has failed to plead or otherwise defend this

action, a default judgment is appropriate and shall enter.”). Prior to entering default judgment,

“the [c]ourt must ensure that: (1) it possesses personal jurisdiction over the defaulting party; (2) it

possesses subject-matter jurisdiction over each of the claims; (3) the action is in the proper venue;

and, (4) the defaulting party received proper service of process.” Victoria Select Ins. Co. v. R&G

Transp., No. 3:16-cv-624, 2017 WL 5158684, at *3 (E.D. Va. Sept. 7, 2017). “The [c]ourt must

also ‘determine whether the well-pleaded allegations in [the plaintiff’s] complaint support the

relief sought in th[e] action.’” Id. (quoting Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780

(4th Cir. 2001)). “When a defendant defaults he admits ‘the plaintiff’s well-pleaded allegations of

fact.’” JTH Tax, Inc. v. Grabert, 8 F. Supp. 3d 731, 736 (E.D. Va. 2014) (quoting Ryan, 253 F.3d

at 780). In other words, “factual allegations in the complaint are deemed admitted and the

‘appropriate inquiry is whether or not the face of the pleadings supports the default judgment and

the causes of action therein.’” JTH Tax, 8 F. Supp. 3d at 736 (quoting Anderson v. Found. for

Advancement, Educ. & Emp. of Am. Indians, 187 F.3d 628 (4th Cir. 1999)).

       Additionally, Rule 55 authorizes a court to enter default judgment and award damages

without conducting an evidentiary hearing if the amount of damages can be determined from

“detailed affidavits or documents attached to the plaintiff’s motion” for default judgment.

Anderson & Strudwick, Inc. v. IBD-Placement & Recruiting Services, LLC, No. 3:11-cv-818, 2012

WL 1656504, *4 (E.D. Va. May 10, 2012) (Hudson, J.) (collecting cases).

                                       IV.     ARGUMENT

A.     The Court Has Subject Matter and Personal Jurisdiction, Venue is Appropriate, and
       Service of Process Was Proper.

       1.      Subject Matter Jurisdiction

       The Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332 because

                                                  8
 Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 9 of 20 PageID# 296




VNG and C4GT are citizens of different states and the amount in controversy exceeds $75,000.

First, the parties are completely diverse because VNG is a citizen of Virginia, and C4GT is not.

See 28 U.S.C. § 1332(a). VNG is incorporated under the laws of Virginia with a principal place

of business in Virginia Beach, Virginia. (Compl. ¶ 1.) Accordingly, because “a corporation shall

be deemed to be a citizen of every State and foreign state by which it has been incorporated and

of the State or foreign state where it has its principal place of business,” VNG is a citizen of

Virginia. 28 U.S.C. § 1332(c)(1).

       C4GT is a limited liability company organized under the laws of Delaware, with a principal

place of business in Novi, Michigan. (Compl. ¶ 2.) Because C4GT is a limited liability company,

the citizenship of its members determines its citizenship. See Travelers Indem. Co. of Am. v. Portal

Healthcare Sols., LLC, 644 F. App’x 245, 246 (4th Cir. 2016). According to C4GT’s 2016 filings

with the State Corporation Commission of Virginia, C4GT has only one member, located in

Michigan. (Compl. ¶ 2.); see SCC Case No. PUE-2016-00104, C4GT Application Part 2 of 15,

Attachment 1 (Sept. 14, 2016). Further, C4GT’s President, Anand Gangadharan, is a resident and

citizen of Michigan. (Compl. ¶ 2.) Based upon the exercise of reasonable diligence, and upon

information and belief, no member of C4GT is a citizen of Virginia. Thus, there is complete

diversity of citizenship in this case. See, e.g., Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d

192, 194–95, 199 (4th Cir. 2008) (holding that a removal notice containing an allegation regarding

citizenship made upon information and belief was “sufficient as a matter of law to allege subject

matter jurisdiction,” although the primary challenge on appeal related to amount in controversy);

Jaffe-Spindler Co. v. Genesco, Inc., 747 F.2d 253, 255 n.1 (4th Cir. 1984) (characterizing the

complaint’s “uncontradicted allegation that none of [the plaintiff’s] limited partners was a citizen

of Tennessee” as “clear[ing] up one point bearing on whether there was diversity jurisdiction”);



                                                 9
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 10 of 20 PageID# 297




Contreras v. Thor Norfolk Hotel, LLC, 292 F. Supp. 2d 794, 797 (E.D. Va. 2003) (Doumar, J.)

(deeming valid a notice of removal in which an LLC alleged that none of its members were citizens

of the same states as the plaintiff); Sunbelt Rentals, Inc. v. Perdomo Nat’l Wrecking Co., LLC, No.

1:20-cv-758, 2020 WL 6163619, at *1 (E.D. Va. Oct. 2, 2020) (Buchanan, M.J.), report and

recommendation adopted, 2020 WL 6161506 (E.D. Va. Oct. 21, 2020) (finding complete diversity

when plaintiff adequately alleged upon information and belief that no members of the defendant

LLC were citizens of the same states as the plaintiff).

       Second, the amount in controversy exceeds the $75,000 jurisdictional minimum. See 28

U.S.C. § 1332(b). In its Complaint, VNG sought recovery of actual damages of no less than the

Customer Reimbursement Amount, $2,115,576.64, exclusive of interest, costs and attorneys’ fees.

(Compl. ¶¶ 63, 65, 66.) Thus, because the parties are completely diverse and the amount in

controversy exceeds $75,000, this Court has subject matter jurisdiction over this case.

       2.      Personal Jurisdiction

       A court has personal jurisdiction over a defendant that has “sufficient ‘minimum contacts

with [the forum state] such that the maintenance of the suit does not offend traditional notions of

fair play and substantial justice,’ and when the defendant is subject to the personal jurisdiction of

the courts of general jurisdiction of the forum state.” Joe Hand Promotions, Inc. v. Wing Spot

Chicken & Waffles, Inc., 920 F. Supp. 2d 659, 662 (E.D. Va. 2013) (quoting Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945) and citing Fed. R. Civ. P. 4(k)(1)(A)).

       This Court has personal jurisdiction over C4GT for several reasons. First, C4GT was

formed for the purpose of developing, constructing, owning, and operating the C4GT Plant in

Charles City, Virginia. (Compl. ¶ 2); see Va. Code Ann. § 8.01-328.1(A)(1). Additionally, C4GT

negotiated with VNG representatives located at VNG’s Virginia Beach headquarters. (Compl.



                                                 10
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 11 of 20 PageID# 298




¶¶ 4–5.) C4GT also entered into the Precedent Agreement—the subject of this suit—which

contemplated C4GT’s purchase of firm transportation services on VNG’s high-pressure

transmission system path between Quantico and Chesapeake, Virginia. (Id.); see Va. Code Ann.

§ 8.01-328.1(A)(2); CSC Computer Sciences Int’l v. Finmarc Acquisitions LLC, No. 1:16-CV-85,

2016 WL 2726642, at *1 (E.D. Va. May 9, 2016) (finding jurisdiction based on defendant entering

into contracts with entities in Virginia). Finally, C4GT owns real property located at 3001

Roxbury Road, Charles City, Virginia 23030, the intended site of the C4GT Plant. (Compl. ¶ 4);

see Va. Code Ann. § 8.01-328.1(A)(6); Al-Suyid v. Hifter, No. 1:20-cv-170, 2020 WL 8211457,

at *3 (E.D. Va. June 17, 2020) (finding personal jurisdiction in part because defendants owned

property in Virginia).

       In sum, C4GT “purposely availed itself of Virginia by transacting business in the

Commonwealth,” and this business activity gave rise to the breach of contract cause of action in

this case. Selke v. Germanwings GmbH, 261 F. Supp. 3d 645, 653 (E.D. Va. 2017).

       3.      Venue

       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events

or omissions giving rise to VNG’s claims occurred in this District. Specifically, the Precedent

Agreement that forms the basis for this suit contemplated delivery of natural gas along a path

between Quantico and Chesapeake, Virginia. (Compl. ¶¶ 4–5.) VNG representatives negotiated

the terms of the Precedent Agreement with C4GT from offices in Virginia Beach. (Id.) Moreover,

C4GT planned to construct the C4GT Plant on a parcel of land that C4GT owns at 3001 Roxbury

Road in Charles City, Virginia, which is within the Richmond Division of this District. (Id.); see

also Local Civ. R. 3(B) (noting the inclusion of Charles City in the Richmond Division) and 3(C)

(stating that the venue rules for districts from 28 U.S.C. § 1391 shall also determine proper



                                               11
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 12 of 20 PageID# 299




division). Construction of the C4GT Plant in Charles City—and the natural gas services that VNG

was to provide for the benefit of the C4GT Plant—formed the basis for the Precedent Agreement.

(Compl. ¶ 5.)

       4.       Service of Process

       Under Federal Rule of Civil Procedure 4(h), a corporation, partnership, or other

unincorporated association may be served “(A) in the manner prescribed by Rule 4(e)(1) for

serving an individual; or (B) by delivering a copy of the summons and of the complaint to an

officer, a managing or general agent, or any other agent authorized by appointment or by law to

receive service of process.” Fed. R. Civ. P. 4(h)(1). Rule 4(e), in turn, provides that an individual

may be served according to “state law for serving a summons in an action brought in courts of

general jurisdiction in the state where the district court is located or where service is made.” Id.

4(e)(1). Virginia law provides, “A domestic or foreign limited liability company’s registered agent

is the limited liability company’s agent for service of process, notice, or demand required or

permitted by law to be served on the limited liability company.” Va. Code. Ann. § 13.1-1018(A).

       C4GT’s registered agent is Corporation Service Company. (ECF No. 12, Request for Entry

of Default, Decl. of Ryan D. Frei, Ex. 1.) VNG, through a private process server, served C4GT

with the Summons and Complaint by its registered agent, Corporation Service Company, on

February 5, 2021, as demonstrated by the Summons Returned Executed and Proof of Service filed

by VNG on February 8, 2021. (ECF No. 10.) VNG thus properly served C4GT with process.3




3
 As indicated above, VNG also served C4GT with its Request for Entry of Default via Federal
Express and through C4GT’s Virginia registered agent. VNG will serve the instant Motion for
Default Judgment and accompanying documents on C4GT using the same two methods.
                                                 12
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 13 of 20 PageID# 300




B.     The Complaint Alleges Facts Establishing All Elements of VNG’s Breach of Contract
       Claims Against C4GT.

       VNG requests judgment in its favor because the allegations in its Complaint are sufficient

to establish its breach of contract claims. Because C4GT has defaulted, the factual allegations in

the Complaint are deemed admitted and this Court need only determine whether VNG’s well-

pleaded allegations support default judgment on C4GT’s breaches of the Precedent Agreement.

See Ryan, 253 F.3d at 780.

       To state a claim for breach of contract under Virginia law,4 a plaintiff must plausibly allege:

“(1) a legally enforceable obligation of a defendant to a plaintiff; (2) the defendant’s violation or

breach of that obligation; and (3) injury or damage to the plaintiff caused by the breach of

obligation.” Filak v. George, 267 Va. 612, 619, 594 S.E.2d 610, 614 (2004). The Complaint

satisfies the first element by alleging and attaching a binding contract—the Precedent

Agreement—which VNG and C4GT executed on October 3, 2019. (Compl. ¶ 4; Compl. Ex. 1.)

       The Complaint alleges that C4GT breached the Precedent Agreement in two ways. First,

the Credit Support Addendum to the Agreement required C4GT to provide financial information

or credit support within five (5) business days of a request from VNG. (Compl. ¶ 51.) VNG first

issued such a request on September 24, 2020. (Id.) As C4GT did not provide the requested credit

support, VNG made another demand on October 1, 2020. (Id. ¶¶ 52–53.) As of the date VNG

filed its Complaint (February 4, 2021), and still to this day, C4GT has not complied with its

obligation to provide credit support. (Id. ¶ 54.) Under Section 8 of the Precedent Agreement, a

breach of C4GT’s obligations under the Credit Support Addendum constitutes a material breach

of the Agreement, for which there is no cure period. (Id. ¶ 55.) Accordingly, the Complaint



4
 The Precedent Agreement provides that “interpretation and performance” of the Agreement is
governed by Virginia law. (Compl. Ex. 1, Precedent Agreement § 15.)
                                                 13
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 14 of 20 PageID# 301




adequately alleges that C4GT breached its credit support obligations under the Agreement.

       Second, C4GT breached its obligation to pay VNG the Customer Reimbursement Amount,

which C4GT owed because VNG terminated the Precedent Agreement for C4GT’s breach of the

Credit Support Addendum. (Id. ¶ 56.) VNG terminated the Agreement through notice to C4GT

on October 9, 2020. (Id.) VNG’s termination constitutes a Reimbursable Event under the

Agreement, which triggered C4GT’s obligation to pay the Customer Reimbursement Amount. (Id.

¶ 57.) On October 21, 2020, VNG presented C4GT with the itemized Invoice for the Customer

Reimbursement Amount, $2,115,576.64, as well as the detailed Cost-to-Date Analysis. (Id. ¶ 58.)

C4GT did not exercise its right to audit VNG’s books and records with respect to the Invoice and

did not dispute the Invoice. (Id. ¶ 60.) Payment of the Invoice was due on December 20, 2020.

(Id. ¶ 61.) As of the date VNG filed its Complaint (February 4, 2021), and still to this day, C4GT

has not paid the Invoice or any portion thereof. (Id.) C4GT’s failure to pay the Customer

Reimbursement Amount within sixty (60) days of the Invoice is a breach of Section 10 of the

Precedent Agreement, a provision that survives the Agreement’s termination. (Id. at ¶ 62.)

       Finally, C4GT’s breach damaged VNG because VNG has not been paid the Customer

Reimbursement Amount of $2,115,576.64, to which it is entitled under the Precedent Agreement.

(Id. ¶ 63). VNG also has not received the requisite interest on this amount, which must be

calculated at an annual rate equal to one hundred (100) basis points above the U.S. Prime Rate

from December 20, 2020—the date payment was due—until the date of payment. (Id.; Compl.

Ex. 1, Precedent Agreement § 10(e).)

       Having alleged an enforceable obligation, a breach of that obligation by C4GT, and

damages due to C4GT’s breach, VNG has adequately pled its breach of contract claims.




                                               14
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 15 of 20 PageID# 302




C.     VNG Is Entitled To Damages in the Amount of $2,115,576.64, Plus Interest.

       As set forth above and in the Precedent Agreement, VNG is entitled to payment of the

Customer Reimbursement Amount plus interest. The Customer Reimbursement Amount includes:

“(I) [C4GT]’s Proportionate Share of VNG Incurred Project Costs plus (II) [C4GT]’s

Proportionate Share of any cancellation or termination costs under contracts with VNG vendors or

contractors that cannot be reasonably avoided by termination, minus (III) (X) mitigation amounts

associated with VNG using reasonable efforts to resell such terminated [C4GT]’s transportation

capacity available to be sold, if any, as prudently determined by VNG, and (Y) [C4GT]’s

Proportionate Share of the proceeds or reductions resulting from returning or reselling construction

materials or cancelling purchase orders and contracts to the extent possible and practical.” (Compl.

Ex. 1, Precedent Agreement § 10(b) (emphases in original).)            In this definition, C4GT’s

“Proportionate Share” means the ratio of C4GT’s Maximum Daily Contract Quantity (“MDCQ”),

to the total MDCQ for the Project—or the portion of natural gas that VNG would deliver to C4GT

under the Project, versus the portion VNG would deliver to its other customers. (Id.; Compl. ¶ 19.)

       The Customer Reimbursement Amount of $2,115,576.64 appears on the Invoice, which

also reflects a breakdown of the Amount into five categories: (1) Engineering; (2) Environmental;

(3) Land; (4) Overheads; and (5) Internal Labor. (Compl. Ex. 8, at 1.) VNG also provided C4GT

with the Cost-to-Date Analysis containing a further breakdown of the VNG Incurred Project Costs

and showing C4GT’s share of these costs. (Yagelski Decl. Ex. 1; Compl. ¶¶ 40–41.) The costs

included engineering-related services, survey work, and legal spend and were determined using

invoiced values and internal charged amounts recorded by VNG. (Id.)

       More specifically, VNG tracked the Project’s costs in a detailed Microsoft Excel

spreadsheet entitled, “Master Forecast.” (Yagelski Decl. Ex. 2; Yagelski Decl. ¶ 4.) The Master



                                                15
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 16 of 20 PageID# 303




Forecast utilized a work breakdown structure, meaning it organized work associated with the

Project by breaking it down into smaller, categorized components. (Yagelski Decl. ¶ 4.) The

Master Forecast captured costs by referring to contracts with suppliers and verifying actual dollars

spent—including internal charged amounts—using PeopleSoft, VNG’s accounting system of

record. (Id.) The Project costs in the Master Forecast were recorded, reconciled, and audited

regularly. (Id.) The detailed Master Forecast, reflecting the breakdown of each individual Project

cost, is attached to the Declaration of Kenneth W. Yagelski. (Yagelski Decl. Ex. 2.)

       To calculate the Customer Reimbursement Amount, VNG retrieved the Project costs

through the end of September 2020 from the Master Forecast. (Yagelski Decl. ¶ 5.) In other

words, the costs and cost categories were directly translated to the Invoice and Cost-to-Date

Analysis. (Id.) The Precedent Agreement provided that the Customer Reimbursement Amount,

which reflects C4GT’s proportionate share of the Project costs, would be calculated based on

C4GT’s majority share of the Project’s MDCQ. (Id. ¶ 6.) Accordingly, VNG applied the amount

of C4GT’s majority share to the total Project costs from the Master Forecast to formulate the

Customer Reimbursement Amount for the Invoice and the Cost-to-Date Analysis. (Id.) The cost

amounts reflected in the Invoice and Cost to Date Analysis were drawn directly from VNG’s

Master Forecast spreadsheet, which contains the raw data underlying the Invoice and Cost to Date

Analysis. (Id. ¶ 7.)

       VNG did not need to cancel or terminate contracts with vendors or other contracts due to

the termination of the Precedent Agreement, so no cancelation or termination costs were charged

to C4GT. (Id. ¶ 8.) In compliance with the Agreement, VNG made reasonable efforts to mitigate

the VNG Incurred Project Costs to be reimbursed by C4GT. (Id. ¶ 9.) VNG limited its costs to

those necessary to support the CPCN, which involved a single application and proceeding for the



                                                16
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 17 of 20 PageID# 304




entire Project, not just for C4GT. (Id.) But because the Project as to C4GT never reached the

stage of procuring materials and supplies, there were no costs for VNG to mitigate by returning,

canceling, selling, or reassigning materials or supplies. (Id.) Accordingly, while VNG limited the

Project costs to those necessary for the CPCN, there were no mitigation amounts to subtract from

the costs charged to C4GT. (Id.)

       Additionally, as explicitly contemplated by Paragraph 10(a) of the Precedent Agreement,

C4GT

       acknowledge[d] that in order to develop and construct the Project, VNG has
       incurred, and will continue to incur, costs, including but not limited to, surveying
       and site acquisition, material and equipment costs, labor costs, engineering and
       design services, environmental consulting and permit-related costs, regulatory
       approval and legal services costs, internal overhead and any debt and equity
       carrying costs (as determined by VNG’s then-current capital structure), and to the
       extent any reimbursement by Customer to VNG is considered taxable income to
       VNG, the costs associated with such tax effect.

(Compl. Ex. 1, Precedent Agreement § 10(a); see also Yagelski Decl. ¶ 10.) Indeed, the scope of

the Project, and therefore the scope of the cost categories reflected in the Invoice and Cost-to-Date

Analysis, were directly dependent and predicated upon C4GT’s commitment under the Precedent

Agreement. (Yagelski Decl. ¶ 10.) Had C4GT not made that commitment, VNG’s infrastructure

expansion plan would have been significantly different. (Id.) In other words, VNG incurred

certain costs to develop the Project as a direct result of C4GT’s commitment to the Project pursuant

to the Precedent Agreement. (Id.). Those costs comprise the Customer Reimbursement Amount

and are set forth in the Invoice and Cost-to-Date Analysis. (Id.)

       In this case, the Court can award damages without an evidentiary hearing because the

amount of VNG’s damages can be determined from the declaration and documentation attached

to its Complaint and this Motion for Default Judgment. See Anderson, 2012 WL 1656504, at *4.

VNG seeks the Customer Reimbursement Amount, which is reflected in the Invoice and detailed

                                                 17
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 18 of 20 PageID# 305




through a chart with a breakdown of cost categories and subcategories in the Cost-to-Date

Analysis. See JTH Tax, Inc. v. Geraci, No. 2:14-cv-236, 2014 WL 4955373, at *2, 7 (E.D. Va.

Oct. 2, 2014) (Jackson, J.) (awarding damages based on two detailed lists of accounts receivable

and fees, in addition to a promissory note); First Assembly of God of Alexandria, Inc. v. Cathedral

Design & Constr., Inc., No. 1:08-cv-1053, 2009 WL 1392541, at *7–9 (E.D. Va. May 15, 2009)

(Hilton, J.) (determining damages from a spreadsheet outlining various categories of costs and

expenses); Fin. Pacific Leasing, Inc. v. Moess Trucking LLC, No. 3:20-cv-00066, 2021 WL

279608, at *3 (W.D. Va. Jan. 27, 2021) (deeming a chart listing payments a sufficient evidentiary

basis to award damages for breach of contract). VNG has provided a detailed declaration and the

Master Forecast to explain and support the calculation of the Customer Reimbursement Amount

and the generation of the Invoice and Cost-to-Date Analysis. The interest on the Customer

Reimbursement Amount is calculable using the formula in the Precedent Agreement. Specifically,

interest must be calculated at an annual rate equal to one hundred (100) basis points above the U.S.

Prime Rate from December 20, 2020—the date payment by C4GT was due—until the date of

payment. (Compl. Ex. 1, Precedent Agreement § 10(e).)

       In light of the detailed information that VNG has provided to support its damages, VNG

respectfully submits that the Court need not hold a hearing to enter default judgment against C4GT

and award VNG its requested damages.5

                                     V.      CONCLUSION

       For the foregoing reasons, VNG respectfully requests that the Court enter default judgment

against C4GT pursuant to Federal Rule of Civil Procedure 55(b), and award VNG damages of



5
  Of course, if the Court would prefer an evidentiary hearing, VNG would be happy to
accommodate such a request.


                                                18
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 19 of 20 PageID# 306




$2,115,576.64, plus pre-judgment interest calculated at an annual rate equal to one hundred (100)

basis points above the U.S. Prime Rate from December 20, 2020 until the date of judgment.6

Dated: May 6, 2021                            Respectfully submitted,


                                              /s/ Ryan D. Frei
                                              Joseph K. Reid, III (VSB No. 35724)
                                              Ryan D. Frei (VSB No. 70996)
                                              Katherine E. Lehnen (VSB No. 92357)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, Virginia 23219
                                              Tele: (804) 775-1134
                                              Fax: (804) 698-2168
                                              jreid@mcguirewoods.com
                                              rfrei@mcguirewoods.com
                                              klehnen@mcguirewoods.com

                                              Counsel for Plaintiff Virginia Natural Gas, Inc.




6
 As of the date of this filing, the requested interest rate equates to 4.25% (i.e., the current U.S.
Prime Rate of 3.25% plus 100 basis points, or 1%).
                                                19
Case 3:21-cv-00066-MHL Document 15 Filed 05/06/21 Page 20 of 20 PageID# 307




                                CERTIFICATE OF SERVICE
       I hereby certify that on the 6th day of May, 2021, I will electronically file the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to any and all counsel of record. In addition, I further certify that on the same date, I also

sent the foregoing to Defendant C4GT, LLC—at its business address and through its registered

agent in Richmond, Virginia—using the following delivery methods:

Via Federal Express
C4GT, LLC
Attn: Anand Gangadharan
23955 Novi Road
Novi, Michigan 48375

Via Hand-Delivery
C4GT, LLC
Registered Agent: Corporation Service Company
100 Shockoe Slip, Floor 2
Richmond, VA 23219-4100


                                               /s/ Ryan D. Frei
                                              Ryan D. Frei (VSB No. 70996)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, Virginia 23219
                                              Tele: (804) 775-1134
                                              Fax: (804) 698-2168
                                              rfrei@mcguirewoods.com

                                              Counsel for Plaintiff Virginia Natural Gas, Inc.




                                                20
